      Case: 4:18-cr-00664-PAG Doc #: 18 Filed: 06/14/19 1 of 5. PageID #: 80



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITES STATES OF AMERICA,                   )       CASE NO. 4:18 CR 664
                                            )
              Plaintiff,                    )
                                            )       JUDGE PATRICIA A. GAUGHAN
v.                                          )
                                            )       SENTENCING MEMORANDUM
ARTHUR O. SKINNER,                          )       OF ARTHUR O. SKINNER
                                            )
              Defendant.                    )       CERTIFICATE OF SERVICE


       The Defendant, ARTHUR O. SKINNER, by and through undersigned counsel, hereby

submits the following memorandum to this Honorable Court for review prior to imposing a

sentence. Further, Mr. Skinner requests a sentence that is appropriate but not greater than

necessary, taking into consideration the factors set forth in 18 U.S.C. §3553(a) and the attached

Memorandum that is incorporated herein by reference.



                                                    Respectfully submitted,



                                                    /s/ Samuel G. Amendolara
                                                    Samuel G. Amendolara #0009316
                                                    Attorney for Arthur O. Skinner
                                                    755 Boardman-Canfield Road, Suite M-1
                                                    Youngstown, OH 44512
                                                    Telephone: (330) 423-0409 ext. 2
                                                    Fax: (330) 423-0411
       Case: 4:18-cr-00664-PAG Doc #: 18 Filed: 06/14/19 2 of 5. PageID #: 81



                                   SENTENCING MEMORANDUM

I.      Brief Factual and Procedural Case History

        Defendant Arthur O. Skinner was driving his car on the highway on or about February 24,

2018 when an Ohio State Highway patrolman observed him make an unsafe lane change. He

thereafter conducted a traffic stop on Mr. Skinner and his vehicle. The patrolman detected a strong

odor of marijuana during his interaction with Mr. Skinner, who admitted to smoking in the car

prior to the traffic stop.

        As such, the officer conducted a search of Mr. Skinner’s vehicle which turned up 2,252

grams of cocaine to which Mr. Skinner admitted to possessing. An investigation ensued, and Mr.

Skinner was indicted on November 9, 2018 on one count of Possession with Intent to Distribute

Cocaine, a violation of 21 U.S.C. §§841(a)(1) and (b)(1)(B)(ii)(II). He entered a plea of guilty to

this indictment on March 4, 2019, pursuant to a Crim.R.11(c)(1)(B) plea agreement.

        Mr. Skinner will now stand before this Honorable Court on June 20, 2019 and is prepared

to accept whatever sentence this Court deems as fair and just under the law.

II.     Personal Characteristics and History

        Arthur Skinner is currently 46 years old and has been a resident of Northeast Ohio for his

whole life. During his childhood he was raised primarily by his mother without any help or

guidance from his father. He reported that the neighborhood in which he grew up was poor and

riddled with drugs. The difficulty in his upbringing was compounded due to the fact that his

mother, who often struggled to make ends meet, received little help in raising he and his 2 siblings.

        At age 15, Arthur began experimenting with marijuana and alcohol. This devolved into a

cycle whereby Arthur abused marijuana daily, seeing it as an escape from his problems and the

stress of life. He was consistently using marijuana up until his arrest in this instant case, which




                                                 2
       Case: 4:18-cr-00664-PAG Doc #: 18 Filed: 06/14/19 3 of 5. PageID #: 82



even played a role as to why he was arrested. Clearly, Mr. Skinner would benefit from substance

abuse treatment.    It will be imperative to implement a treatment program as part of his

rehabilitation.

        Despite his struggles with substance abuse, Mr. Skinner has a decent job history. He has

held meaningful employment at JD Byrider as a Sales Representative and at VXI Global Solutions

as a telemarketer. After Mr. Skinner lost his job at JD Byrider, he had no source of income and

asserts that he resorted to the conduct involved in the offense in order to pay his bills.

        Mr. Skinner certainly understands the danger of continued drug use. He wants to change

his life and get beyond the self-destructive tendency. He is a considerate person who has a

supportive family. Just recently, he and his wife Chanel had a baby. Mr. Skinner asserts that he is

prepared to put this chapter of his life behind him so that he can provide for his newborn son and

wife. He knows that his efforts to survive and provide for his family start with him alone.

III.    Nature and Circumstances of the Offense

        Mr. Skinner acknowledges and understands the seriousness of the offense in this case. He

admits that losing his job does not justify engaging in criminal activity in order to pay his bills.

For this, Mr. Skinner remains very remorseful. He was very forthcoming during the arrest and in

the ensuing investigation. At all times during the arrest, Mr. Skinner remained cordial with police

and provided them with a complete and incriminating statement. He entered a timely plea of guilty

well before trial and cooperated with prosecutors during plea negotiations. It is clear that Mr.

Skinner has accepted responsibility for his actions and is prepared to move forward with whatever

sentence this Honorable Court deems as fair and just.




                                                  3
       Case: 4:18-cr-00664-PAG Doc #: 18 Filed: 06/14/19 4 of 5. PageID #: 83



IV.    Proposed Sentence

       When reviewing Mr. Skinner’s criminal history, it demonstrates a long history of substance

abuse and offenses that include a drug element as part of the overall offense. There is no question

that Mr. Skinner has a serious problem with marijuana abuse and self-destructive criminal behavior

linked with substance abuse. Defendant and counsel respectfully suggest that this Honorable Court

recommend the RDAP program as a component of the overall sentence.

       Mr. Skinner’s criminal history category of IV and offense level of 23 purport to a guideline

imprisonment range of 70 to 87 months. Additionally, Mr. Skinner is subject to at least 4 years of

post-release control after his release from prison.

V.     Conclusion

       Arthur Skinner is greatly perturbed by his decisions and actions that have yet again led him

to be involved in criminal activity. He would like nothing better than to correct his poor choices

and move forward with a fresh start. Mr. Skinner has demonstrated his acceptance of responsibility

and is remorseful for his actions.

       Mr. Skinner respectfully requests that this Honorable Court follow the plea agreement for

the purpose of imposing a sentence that is sufficient but not greater than necessary to achieve the

statutory purposes of 18 U.S.C. § 3553(a).

                                                      Respectfully submitted,



                                                      /s/ Samuel G. Amendolara
                                                      Samuel G. Amendolara #0009316
                                                      Attorney for Arthur O. Skinner
                                                      755 Boardman-Canfield Road, Suite M-1
                                                      Youngstown, OH 44512
                                                      Telephone: (330) 423-0409 ext. 2
                                                      Fax: (330) 423-0411




                                                  4
       Case: 4:18-cr-00664-PAG Doc #: 18 Filed: 06/14/19 5 of 5. PageID #: 84



                                   CERTIFICATE OF SERVICE

I hereby certify that on June 14, 2019, a copy of the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. All other

parties will be notified by Regular U.S. Mail. Parties may access this filing through the Court’s

system.


                                                /s/ SAMUEL G. AMENDOLARA
                                               Samuel G. Amendolara #0009316
                                               Attorney for Arthur O. Skinner




                                                  5
